Citation Nr: 1643903	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  12-35 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2009 private medical opinion, the physician indicated that he had seen the Veteran in January 2009 with complaints of hearing loss and tinnitus.  At that time, a comprehensive audiogram was conducted.  Although the examiner stated that the audiogram results revealed severe sensorineural hearing loss, the records regarding the January 2009 treatment have not been associated with the claims file.  This is significant because the evidence presently of record, to include a May 2010 VA examination, does not show hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  On remand, an attempt should be made to obtain the outstanding private treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical treatment for the disabilities remanded herein and furnish appropriate authorization for the release of these medical records.  Specifically, efforts to obtain the January 2009 private audiogram must be made.

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Conduct any additional development deemed appropriate.  

3.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




